Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 1 of 14 Page ID #:489



   1 Stephen M. Lobbin (SBN 181195)
     sml@smlavvocati.com
   2 Austin J. Richardson (SBN 319807)
     ajr@smlavvocati.com
   3 SML AVVOCATI P.C.
     888 Prospect Street Suite 200
   4 San Diego, CA 92037
     Tel: 949.636.1391
   5
       Attorneys for Defendants
   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                                    SOUTHERN DIVISION
  11

  12
       Adlife Marketing & Communications            Case No. 8:19-cv-01053-JLS-JDE
  13   Co., Inc.,
                           Plaintiff,               ANSWER AND FIRST AMENDED
  14
                                                    COUNTERCLAIMS
  15                 v.
                                                    DEMAND FOR JURY TRIAL
  16 Jetro Cash & Carry Enterprises,
     LLC, Jetro Holdings, LLC, and                  Hon. Josephine L. Staton
  17 Restaurant Depot, LLC,

  18                       Defendants.
  19

  20
             Defendants respond as follows to the allegations of the Complaint.
  21
                                  JURISDICTION AND VENUE
  22
             1.      Admitted.
  23
             2.      Admitted.
  24
             3.      Admitted.
  25
             4.      Admitted that personal jurisdiction exists, but the remaining allegations
  26
       are denied.
  27
             5.      Denied.
  28

                                                 -1-                   Answer and Amended Counterclaims
                                                                         Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 2 of 14 Page ID #:490



   1
                                            PARTIES
   2
             6.     Defendants lack knowledge or information sufficient to form a belief
   3
       about the truth of the allegations, and therefore deny them.
   4
             7.     Admitted.
   5
             8.     Admitted.
   6
             9.     Admitted.
   7
             10.    Admitted.
   8
             11.    Admitted.
   9
             12.    Defendants lack knowledge or information sufficient to form a belief
  10
       about the truth of the allegations, and therefore deny them.
  11
                                   STATEMENT OF FACTS
  12
             13.    Defendants lack knowledge or information sufficient to form a belief
  13
       about the truth of the allegations, and therefore deny them.
  14
             14.    Defendants lack knowledge or information sufficient to form a belief
  15
       about the truth of the allegations, and therefore deny them.
  16
             15.    Defendants lack knowledge or information sufficient to form a belief
  17
       about the truth of the allegations, and therefore deny them.
  18
             16.    Defendants lack knowledge or information sufficient to form a belief
  19
       about the truth of the allegations, and therefore deny them.
  20
             17.    Defendants lack knowledge or information sufficient to form a belief
  21
       about the truth of the allegations, and therefore deny them.
  22
             18.    Admitted.
  23
             19.    Admitted with the exception of “Depo” which is correctly spelled
  24
       “Depot.”
  25
             20.    Denied.
  26
             21.    Admitted.
  27

  28

                                                 -2-                  Answer and Amended Counterclaims
                                                                        Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 3 of 14 Page ID #:491



   1
             22.    Defendants lack knowledge or information sufficient to form a belief
   2
       about the truth of the allegations, and therefore deny them.
   3
             23.    Defendants lack knowledge or information sufficient to form a belief
   4
       about the truth of the allegations, and therefore deny them.
   5
             24.    Defendants lack knowledge or information sufficient to form a belief
   6
       about the truth of the allegations, and therefore deny them.
   7
             25.    Defendants lack knowledge or information sufficient to form a belief
   8
       about the truth of the allegations, and therefore deny them.
   9
             26.    Defendants lack knowledge or information sufficient to form a belief
  10
       about the truth of the allegations, and therefore deny them.
  11
             27.    Denied.
  12
             28.    Defendants lack knowledge or information sufficient to form a belief
  13
       about the truth of the allegations, and therefore deny them.
  14
             29.    Admitted.
  15
             30.    Defendants lack knowledge or information sufficient to form a belief
  16
       about the truth of the allegations, and therefore deny them.
  17
             31.    Defendants lack knowledge or information sufficient to form a belief
  18
       about the truth of the allegations, and therefore deny them.
  19
             32.    The Agreement speaks for itself.
  20
             33.    Denied.
  21
             34.    But for the mistaken year 2017 rather than 2018, admitted.
  22
             35.    Admitted.
  23
             36.    Admitted.
  24
             37.    Admitted.
  25
             38.    Admitted.
  26
             39.    Denied.
  27

  28

                                                 -3-                  Answer and Amended Counterclaims
                                                                        Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 4 of 14 Page ID #:492



   1
             40.    Defendants lack knowledge or information sufficient to form a belief
   2
       about the truth of the allegations, and therefore deny them.
   3
             41.    Defendants lack knowledge or information sufficient to form a belief
   4
       about the truth of the allegations, and therefore deny them.
   5
             42.    Defendants lack knowledge or information sufficient to form a belief
   6
       about the truth of the allegations, and therefore deny them.
   7
             43.    Defendants lack knowledge or information sufficient to form a belief
   8
       about the truth of the allegations, and therefore deny them.
   9
             44.    Defendants lack knowledge or information sufficient to form a belief
  10
       about the truth of the allegations, and therefore deny them.
  11
             45.    Defendants lack knowledge or information sufficient to form a belief
  12
       about the truth of the allegations, and therefore deny them.
  13
             46.    Defendants lack knowledge or information sufficient to form a belief
  14
       about the truth of the allegations, and therefore deny them.
  15
             47.    Denied.
  16
             48.    Denied.
  17
             49.    Denied.
  18
             50.    Denied.
  19
             51.    Denied.
  20
                                      First Cause of Action
  21
             52.    Defendants similarly incorporate the above paragraphs.
  22
             53.    Defendants lack knowledge or information sufficient to form a belief
  23
       about the truth of the allegations, and therefore deny them.
  24
             54.    Defendants lack knowledge or information sufficient to form a belief
  25
       about the truth of the allegations, and therefore deny them.
  26
             55.    Denied.
  27
             56.    Denied.
  28

                                                 -4-                  Answer and Amended Counterclaims
                                                                        Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 5 of 14 Page ID #:493



   1
             57.     Defendants lack knowledge or information sufficient to form a belief
   2
       about the truth of the allegations, and therefore deny them.
   3
             58.     Defendants lack knowledge or information sufficient to form a belief
   4
       about the truth of the allegations, and therefore deny them.
   5
             59.     Denied.
   6
             60.     Denied.
   7
             61.     Denied.
   8
             62.     Denied.
   9
             63.     Denied.
  10
             64.     Denied.
  11
                                      Second Cause of Action
  12
             65.     Defendants similarly incorporate the above paragraphs.
  13
             66.     Admitted.
  14
             67.     Denied.
  15
             68.     Denied.
  16
             69.     Denied.
  17
             70.     Denied.
  18
                                   AFFIRMATIVE DEFENSES
  19
             1.      The Complaint fails to state a claim upon which relief can be granted.
  20
             2.      Plaintiff has failed to register one or more of the asserted copyrights,
  21
       and thus are not permitted to assert infringement concerning those un-registered
  22
       copyrights.
  23
             3.      One or more of Plaintiff’s asserted copyrights is invalid, including for
  24
       non-originality, lack of authorship and/or lack of ownership.
  25
             4.      Defendants’ conduct was authorized, licensed and/or otherwise non-
  26
       infringing.
  27
             5.      Any infringing conduct by Defendants was permissible fair use.
  28

                                                  -5-                   Answer and Amended Counterclaims
                                                                          Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 6 of 14 Page ID #:494



   1
             6.     Defendants’ conduct was innocent and otherwise not willful.
   2
             7.     Plaintiff’s allegations are barred by the equitable doctrines of laches,
   3
       equitable estoppel, waiver, acquiescence and/or unclean hands.
   4
             8.     Plaintiff’s request for monetary relief is barred or limited by a lack of
   5
       causation of any damages by any actions of Defendants.
   6
             9.     Paragraph 5(e) of the agreement at issue is an unconscionable and
   7
       therefore unenforceable liquidated damages clause.
   8
             10.    Plaintiff’s request for monetary relief is barred or limited by a failure to
   9
       mitigate.
  10
             11.    Defendants reserve the right to assert additional affirmative defenses
  11
       based on information learned or obtained during discovery
  12
                                       COUNTERCLAIMS
  13
             For its First Amended Counterclaims, pursuant to Fed. R. Civ. P. 15(a)(2),
  14
       Defendants/Counterclaimants allege as follows:
  15
                                       Jurisdiction and Venue
  16
             1.     Counterclaimants are affiliated companies with residence in College
  17
       Point, New York.
  18
             2.     Plaintiff/Counterdefendant Adlife Marketing & Communications Co.,
  19
       Inc. (“Adlife”) asserts that it is incorporated and resides in Rhode Island.
  20
             3.     Subject to Counterclaimants’ denials and affirmative defenses
  21
       hereinabove, this Court has subject matter jurisdiction over these counterclaims
  22
       pursuant to 28 U.S.C. §§ 1338, 1367 and 2201-02. In addition, a judicial
  23
       declaration is necessary so that Counterclaimants may confirm their rights in view
  24
       of the alleged rights asserted in this action by Plaintiff.
  25
             4.     Personal jurisdiction is proper, and venue may be proper, in this
  26
       District because of Plaintiff’s choice of forum.
  27

  28

                                                   -6-                  Answer and Amended Counterclaims
                                                                          Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 7 of 14 Page ID #:495



   1
                                       Factual Background
   2
             5.      In its complaint, Adlife asserts, “In April of 2019, Adlife began to
   3
       discover that Jetro had continued to use a number of Adlife’s Copyrighted Food
   4
       Photographs in its print and online circulars despite the term of the License
   5
       Agreement with Adlife having expired.”
   6
             6.      During the discovery process referenced in the above paragraph,
   7
       Adlife never notified any of the Defendants about any of the information
   8
       discovered.
   9
             7.      In its complaint, Adlife also asserts, “As of the date of this Complaint
  10
       [May 30, 2019], Adlife has identified 64 of its Copyrighted Food Photographs
  11
       appearing in Jetro circulars dated after the term of the License Agreement had
  12
       expired for a total of 464 separate uses in both print and online media,” and
  13
       “Adlife has identified 18 Copyrighted Food Photos used in Jetro Cash & Carry
  14
       branded store circulars and 49 Copyrighted Food Photos used in Restaurant Depo
  15
       branded store circulars, with 3 of the Copyrighted Food Photos being used in both
  16
       Jetro and Restaurant Depo circulars.”
  17
             8.      During the identification process referenced in the above paragraph,
  18
       Adlife never notified any of the Defendants about any of the information
  19
       identified.
  20
             9.      In its complaint, Adlife also references an “infringement audit
  21
       performed by Adlife,” included as Exhibit E, which it claims shows “Jetro’s
  22
       infringing use of Adlife’s Copyrighted Food Photographs.”
  23
             10.     During the audit process referenced in the above paragraph, Adlife
  24
       never notified any of the Defendants about any alleged infringing use.
  25
             11.     Before filing its complaint on May 30, 2019, Adlife never notified any
  26
       of the Defendants about any of the allegations included in the complaint.
  27

  28

                                                  -7-                   Answer and Amended Counterclaims
                                                                          Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 8 of 14 Page ID #:496



   1
                                Counterclaim 1: Copyright Invalidity
   2
              12.    Counterclaimants reallege and incorporate herein by reference all
   3
       allegations of the preceding paragraphs.
   4
              13.    One or more of Plaintiff’s asserted copyrights is invalid, including for
   5
       non-registration, non-originality, lack of authorship and/or lack of ownership. For
   6
       example, at least some of the many asserted copyrights were not properly
   7
       registered and therefore cannot be asserted. Further, at least some of the many
   8
       asserted copyrights are non-original and/or generic images of indistinctive,
   9
       commonplace items. Further still, Plaintiff lacks valid title to at least some of the
  10
       many asserted copyrights.
  11
                         Counterclaim 2: Copyright Non-Infringement
  12
              14.    Counterclaimants reallege and incorporate herein by reference all
  13
       allegations of the preceding paragraphs.
  14
              15.    Counterclaimants have not infringed any of the many asserted
  15
       copyrights, including because their conduct was authorized, licensed, and/or
  16
       qualifies as fair use.
  17
                                Counterclaim 3: Breach of Contract
  18
              16.    Counterclaimants reallege and incorporate herein by reference all
  19
       allegations of the preceding paragraphs.
  20
              17.    Under the parties’ End-User Subscription Agreement (“Agreement”),
  21
       Counterclaimants performed all, or substantially all, of the obligations the
  22
       Agreement required.
  23
              18.    Under the Agreement, Adlife had an implied obligation to refrain from
  24
       acting in bad faith, arbitrarily, or irrationally.
  25
              19.    Counterclaimants reasonably believed at all times (as would any
  26
       reasonable business in its position) that the parties’ obligations included the duty to
  27

  28

                                                    -8-                 Answer and Amended Counterclaims
                                                                          Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 9 of 14 Page ID #:497



   1
       limit the extent of any harm or damages claimed from any asserted infringing and/or
   2
       unauthorized uses following the expiration of the Agreement.
   3
             20.    Counterclaimants also reasonably believed at all times (as would any
   4
       reasonable business in its position) that Adlife would not use any discovery of
   5
       asserted infringing and/or unauthorized uses following the expiration of the
   6
       Agreement to harm or damage Counterclaimants, including by intentionally failing
   7
       to inform Counterclaimants of such uses as promptly as possible so that any harm or
   8
       damage to both parties could be remedied immediately and mitigated appropriately.
   9
             21.    Adlife at all times had knowledge that any failure by Adlife to inform
  10
       Counterclaimants of any asserted infringing and/or unauthorized uses following the
  11
       expiration of the Agreement would cause harm to and would damage
  12
       Counterclaimants.
  13
             22.    Adlife’s failure to promptly inform Counterclaimants of Adlife’s
  14
       discovery of asserted infringing and/or unauthorized uses following the expiration of
  15
       the Agreement caused harm to and damaged Counterclaimants, and could not have
  16
       been an exercise of good faith.
  17
             23.    Adlife’s actions exemplify bad faith, and had the effect of depriving
  18
       Counterclaimants of the fruits of their bargain under the Agreement, including
  19
       preventing Counterclaimants from remedying any infringing and/or unauthorized
  20
       uses, and mitigating damages.
  21
             24.    By contrast, Adlife acted pursuant to a wrongful scheme to maximize
  22
       its asserted damages claims in this action, thereby defeating the purpose and benefits
  23
       of the Agreement for Counterclaimants.
  24
             25.    Adlife’s conduct is wholly inconsistent with the justified expectations
  25
       of Counterclaimants (including but not limited to the implied covenant of good faith
  26
       and fair dealing), and was willful, intentional, and in deliberate disregard of the
  27
       interests of Counterclaimants.
  28

                                                  -9-                   Answer and Amended Counterclaims
                                                                          Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 10 of 14 Page ID #:498



    1
              26.    Adlife failed to perform his obligations under the Agreement, including
    2
        but not limited to its obligation to promptly inform Counterclaimants of any
    3
        infringing and/or unauthorized uses, and mitigate harm and/or damages.
    4
              27.    Adlife’s breaches of the Agreement were a substantial factor in causing
    5
        harm to Counterclaimants.
    6
              28.    As a result of Adlife’s wrongful conduct, Counterclaimants are entitled
    7
        to damages in an amount to be determined at trial.
    8
        Counterclaim 4: Breach of Implied Covenant of Good Faith and Fair Dealing
    9
              29.    Counterclaimants reallege and incorporate herein by reference all
   10
        allegations of the preceding paragraphs.
   11
              30.    The parties’ Agreement imposed upon Adlife a duty of good faith and
   12
        fair dealing in its performance and its enforcement.
   13
              31.    Adlife breached its duty by failing to exercise its discretion in favor of
   14
        informing Counterclaimants as immediately as possible of any infringing and/or
   15
        unauthorized uses, in order to mitigate harm and/or damages.
   16
              32.    Adlife’s breaches of the Agreement were a substantial factor in causing
   17
        harm to Counterclaimants.
   18
              33.    As a result of Adlife’s wrongful conduct, Counterclaimants are entitled
   19
        to damages in an amount to be determined at trial.
   20
                                      Counterclaim 5: Fraud
   21
              34.    Counterclaimants reallege and incorporate herein by reference all
   22
        allegations of the preceding paragraphs.
   23
              35.    Adlife misrepresented to Counterclaimants, by omission and failure to
   24
        disclose, important facts concerning Adlife’s discovery of asserted infringing and/or
   25
        unauthorized uses following the expiration of the Agreement.
   26
              36.    Adlife’s misrepresentations were false, and Adlife knew they were
   27
        false, when Adlife failed to inform Counterclaimants of the material facts
   28

                                                   -10-                  Answer and Amended Counterclaims
                                                                           Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 11 of 14 Page ID #:499



    1
        concerning Adlife’s discovery of asserted infringing and/or unauthorized uses
    2
        following the expiration of the Agreement.
    3
              37.    Adlife intended for Counterclaimants to rely upon its
    4
        misrepresentations, and they did. As a result, Counterclaimants were harmed, in the
    5
        form of their inability to remedy any infringing and/or unauthorized uses, substantial
    6
        potential monetary loss, and damages.
    7
              38.    Counterclaimants’ justifiable reliance on Adlife’s false
    8
        misrepresentations, omissions, and failure to inform was a substantial factor in
    9
        causing harm to Counterclaimants.
   10
              39.    Adlife’s acts and omissions complained of herein were malicious,
   11
        fraudulent, and oppressive, entitling Counterclaimants to an award of punitive
   12
        damages.
   13
                              Counterclaim 6: Unfair Competition
   14
              40.    Counterclaimants reallege and incorporate herein by reference all
   15
        allegations of the preceding paragraphs.
   16
              41.    As set forth above, Adlife engaged in the unfair withholding of material
   17
        information concerning its discovery of asserted infringing and/or unauthorized uses
   18
        following the expiration of the Agreement.
   19
              42.    Adlife’s actions constitute unlawful, unfair, malicious and/or fraudulent
   20
        practices. As a result of Adlife’s actions, Counterclaimants have been injured and
   21
        lost money in an amount to be determined at trial.
   22
              43.    By his actions, Adlife has irreparably harmed and injured
   23
        Counterclaimants. Such irreparable injury will continue unless this Court
   24
        preliminarily and permanently enjoin Adlife from further violation of
   25
        Counterclaimants’ rights, for which they have no adequate remedy at law.
   26

   27

   28

                                                   -11-                Answer and Amended Counterclaims
                                                                         Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 12 of 14 Page ID #:500



    1
                                         Prayer for Relief
    2
              Defendants and Counterclaimants pray for judgment as follows:
    3
              A.     A dismissal of the Complaint with prejudice and denying Plaintiff any
    4
        relief, including any award of damages, costs or attorney fees;
    5
              B.     On the counterclaims, that Adlife’s asserted copyrights be adjudged
    6
        invalid and/or not infringed;
    7
              C.     On the counterclaims, that Adlife be adjudged to have committed
    8
        breaches of contract, fraud, and unfair competition;
    9
              D.     On the counterclaims, that the Court award all appropriate damages to
   10
        Counterclaimants according to proof at trial;
   11
              E.     On the counterclaims, that the Court award punitive damages to
   12
        Counterclaimants according to proof at trial;
   13
              F.     On the counterclaims, preliminary and permanent injunctive relief;
   14
              G.     Costs and attorney fees, including in accordance with 17 U.S.C. § 505;
   15
        and
   16
              H.     Such other and further relief as this Court may deem just and proper.
   17

   18
                                               Respectfully submitted,
   19

   20   Dated: September 24, 2019              SML Avvocati P.C.
   21
                                               By:     /s/ Stephen M. Lobbin
   22                                                Attorneys for
                                                     Defendants/Counterclaimants
   23

   24

   25

   26

   27

   28

                                                 -12-                     Answer and Amended Counterclaims
                                                                            Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 13 of 14 Page ID #:501



    1
                                     JURY TRIAL DEMAND
    2

    3
              Pursuant to Fed. R. Civ. P. 38(b)(1) and (c), Defendants and
    4
        Counterclaimants hereby demand a jury trial on all the issues in this action so triable
    5
        of right by a jury.
    6

    7
                                               Respectfully submitted,
    8

    9   Dated: September 24, 2019              SML Avvocati P.C.
   10
                                               By:     /s/ Stephen M. Lobbin
   11                                                Attorneys for Defendants/Counterclaimant
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                 -13-                    Answer and Amended Counterclaims
                                                                           Case No. 8:19-cv-01053-JLS-JDE
Case 8:19-cv-01053-JLS-JDE Document 24 Filed 09/24/19 Page 14 of 14 Page ID #:502



    1
                                       PROOF OF SERVICE
    2

    3

    4         I hereby certify that on September 24, 2019, I electronically transmitted the
    5   foregoing document using the CM/ECF system for filing, which will transmit the
    6   document electronically to all registered participants as identified on the Notice of
    7   Electronic Filing, and paper copies have been served on those indicated as non-
    8   registered participants.
    9

   10
        Dated: September 24, 2019                        /s/ Stephen M. Lobbin
   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                  -14-
